Exhibit 10.8
FIRST AMENDMENT TO LEASE
     THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made as of the 31st day
of March, 2009, by and between Windsor Plaza, LLC, a Minnesota limited liability
company, as landlord (hereinafter “Landlord”) and Virtual Radiologic
Corporation, a Delaware corporation, as tenant (hereinafter “Tenant”)
W I T N E S S E T H:
     WHEREAS, Landlord and Tenant entered into that certain Lease dated
November 30, 2007 (the “Lease”), covering certain premises in Windsor Plaza in
the City of Eden Prairie, County of Hennepin, State of Minnesota, as described
in the Lease (“Premises”); and
     WHEREAS, the parties to this Amendment hereby wish to amend the Lease as
set forth in this Amendment;
     NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used, but not defined, herein have the
meanings ascribed to them in the Lease, unless defined otherwise herein.
     2. Rent for VRC-Dedicated Electrical Room and VRC-Generator Room. Attached
hereto as Exhibit A is the updated garage floor plan for the Project (“Garage
Level Floor Plan”). The Garage Level Floor Plan identifies, among other items,
the VRC-Generator Room and the UPS Room. The UPS Room is the VRC-Dedicated
Electrical Room (as said term is defined in the Lease), and will be hereinafter
defined as the UPS Room. The location and size of the VRC-Generator Room and UPS
Room identified on Exhibit A attached hereto replaces any reference to said
rooms on Exhibits Q and R of the Lease.
     Pursuant to Section 2.7 of the Lease, Tenant will pay, in addition to the
Base Rent for the Leased Premises (as set forth in the Schedule of Basic
Terms (E)), Twelve and No/100 Dollars ($12.00) per square foot in gross rent for
the VRC-Generator Room and UPS Room, which amount shall increase by two percent
(2%) per year (cumulatively) during the Lease Term, effective as of each
anniversary of the Rent Commencement Date. Said gross rent will be calculated as
follows:

  a.   the UPS Room is 625 square feet. The gross rent to be paid by Tenant for
said room is based on 419 square feet (67% of the total square footage), which
is a stipulated number in recognition of the fact that the UPS (as defined
below) will also be used by Landlord to power the life safety systems of the
Project. The 419 square feet figure equates to Tenant’s payment of gross rent
for the UPS Room initially being $5,025.00 per year or $419.00 per month, to be
paid along with the Base Rent for the Leased Premises for

 



--------------------------------------------------------------------------------



 



      the Lease Term. Tenant and Landlord will each have access to the UPS Room
at all times.     b.   the VRC-Generator Room is 1,350 square feet. The gross
rent to be paid by Tenant for said room is based on 905 square feet (67% of the
total square footage), which is a stipulated number in recognition of the fact
that the Generators (as defined below) will also be used by Landlord to power
the life safety systems of the Project. The 905 square feet figure equates to
Tenant’s payment of gross rent for the VRC-Generator Room initially being
$10,860 per year or $905.00 per month, to be paid along with the Base Rent for
the Leased Premises for the Lease Term. Landlord and Tenant will each have
access to the VRC-Generator Room at all times.

     The obligation to pay said gross rent will commence on the Rent
Commencement Date, and be paid pursuant to Section 2.3 of the Lease.
     3. Generators. Landlord and Tenant acknowledge that they jointly determined
after the Effective Date (and following completion of Landlord’s initial plans
for the installation of equipment to supply power for the base building life
safety systems for the Project) that three (3) 250kVA generators, totaling
750kVA (collectively “Generators”) and uninterruptable power supply equipment
(the “UPS”) are needed for the operation of (i) Tenant’s business within the
Leased Premises (“Tenant’s Generator/UPS Use”) and (ii) the base building life
safety systems of the Project (“Landlord’s Generator/UPS Use”). The term
“Generator” or “Generators” also includes any replacement Generators. Landlord’s
initial plans called for only one (1) 166kVA generator to satisfy Landlord’s
Generator/UPS Use. As a result, the Landlord and Tenant agree to the following
with respect to the installation, maintenance, repair, use and ownership of the
Generators, the UPS and related fixtures and equipment:

  a.   Tenant will contract directly with Amcon Construction, LLC (“Amcon”), the
general contractor for the Project (as well as Tenant’s Work), to install the
Generators in the VRC-Generator Room and the UPS in the UPS Room. A summary of
the improvements required for operation of the Generators and the UPS is set
forth on Exhibit B (collectively referred to as “Generator/UPS Improvements”)
attached hereto and incorporated herein. The cost of the Generator/UPS
Improvements will be paid directly by Tenant to Amcon, and Landlord will have no
responsibility therefor.     b.   Landlord’s Work is hereby amended to exclude
any of the items on Exhibit B which are part of the Generator/UPS Improvements.
Following installation of the Generator/UPS Improvements, Tenant will own the
Generators and the UPS (collectively, the “Tenant Generator/UPS Equipment”), and
Landlord will own all other Generator/UPS Improvements, for purposes of
depreciation and insurance (and any applicable provision of the Lease relating
to Tenant’s property).

 



--------------------------------------------------------------------------------



 



  c.   During the Lease Term, Landlord will be responsible for maintaining,
repairing and replacing the Generator/UPS Improvements, which Landlord shall at
all times keep in good working order, condition and repair. Tenant will
reimburse Landlord for sixty-seven percent (67%) of the costs and expenses for
the same within thirty (30) days after receiving invoices from Landlord. If not
reimbursed within said thirty (30) days, then Landlord will have all rights and
remedies under the Lease, arising out of a monetary default by Tenant. Landlord
shall deliver to Tenant copies of all maintenance and repair records,
documentation and invoices as and when the same are prepared or received by
Landlord. Landlord shall confer with Tenant and reasonably cooperate with Tenant
in connection with the maintenance and repair of the Generator/UPS Improvements.
At all times, Tenant shall have access to the Generator/UPS Improvements and the
right, but not the obligation, to inspect and test the Generator/UPS
Improvements. Landlord shall comply with reasonable recommendations from Tenant
with respect to the maintenance, repair and/or replacement of all or any part of
the Generator/UPS Improvements. If any of the Generators need to be replaced, if
the UPS needs to be replaced, or if any other component of the Generator/UPS
Improvements needs to be replaced, and cost of replacing the same will exceed
$25,000.00, Landlord will first notify Tenant and Landlord will accept
reasonable recommendations by Tenant with respect to the same. No costs or
expenses in connection with maintaining, repairing or replacing the
Generator/UPS Improvements or any part thereof shall be included as Operating
Costs (it being understood that Tenant’s sole payment obligations for such items
are set forth in this Section 3.c).     d.   Subject to Landlord’s right to
purchase the Tenant Generator/UPS Equipment (as set forth in Section 3.f
herein), Tenant, at the end of the Lease Term, and following at least 180 days
written notice to Landlord, may remove the Tenant Generator/UPS Equipment.
Tenant’s removal of the Tenant Generator/UPS Equipment must be in compliance
with the terms and conditions of the Lease, and Tenant may only remove the
Tenant Generator/UPS Equipment, and may not remove any of the hardware,
electrical, piping, fire protection, switchboard modification, equipment pads,
or other items (besides the Tenant Generator/UPS Equipment) identified on
Exhibit B (or future improvements installed in order to operate the Tenant
Generator/UPS Equipment).     e.   Prior to execution of this Amendment,
Landlord acknowledges that Tenant paid Landlord Nine Thousand Nine Hundred
Forty-Six and 39/100 Dollars ($9,946.39) for reimbursement to Landlord for a
portion of costs incurred in the redesign of the Generator/UPS Improvements.    
f.   Landlord has the option to purchase the Tenant Generator/UPS Equipment as
set forth herein. In order to exercise said option, Landlord must deliver
written notice to Tenant of Landlord’s election to exercise said option within

 



--------------------------------------------------------------------------------



 



      thirty (30) days after of receipt of Tenant’s 180 day notice (required to
be delivered in Section 3.d), in which case Tenant will not remove the Tenant
Generator/UPS Equipment from the VRC-Generator Room or UPS Room. If Landlord
does not deliver said exercise notice within said thirty (30) days, then
Landlord will be deemed to have waived said right and the option will be deemed
terminated. If Landlord timely exercises said option, then the purchase price
for the Tenant Generator/UPS Equipment will be an amount equal to the
unamortized useful life of the same at the time of purchase, determined as
follows. For purposes of this Section 3.f, the initial value of the Generators
is $423,242.40 and the useful life thereof shall be deemed to be twenty
(20) years; and the initial value of the UPS is $188,404.65, and the useful life
thereof shall be deemed to be fifteen (15) years. Each respective amortization
schedule will be on a straight line basis, will be based on a 365 day year, and
will be calculated starting as of the Commencement Date and ending as of the
date that Tenant vacates the Leased Premises. Landlord’s exercise notice must
include Landlord’s calculation of the purchase price, based on the formulas in
the preceding sentence. Landlord will accept the Tenant Generator/UPS Equipment
in its then AS-IS condition, with no representations or warranties by Tenant.  
  g.   Each of the three (3) Generators is 250 kVA, for a total of 750 kVA.
Landlord represents and warrants that the amount of power required for
Landlord’s Generator/UPS Use is estimated to be 166kVA and in no event will
exceed 166kVA at any given time. Landlord agrees that Landlord will not cause or
permit the power consumption from landlord’s Generator/UPS use to exceed said
166kVA and that the power available for Tenant’s Generator/UPS Use will never be
less than the total amount of power available from the Generators and the UPS,
minus 166kVA. Landlord further agrees that Landlord will not cause or permit any
other use of the Tenant Generator/UPS Equipment or other Generator/UPS
Improvements without obtaining the prior written consent of Tenant.

     4. Parking. Section 3.9 of the Lease is supplemented as follows:

  a.   Pursuant to Section 3.9(ii) of the Lease, the Tenant has the exclusive
right to lease twenty (20) parking stalls within the Parking Garage. Said twenty
(20) parking stalls are identified as stalls 17-27 and 39-47 on the Garage Level
Floor Plan.     b.   In addition to Tenant’s other parking rights under the
Lease (as hereby amended), at no additional cost to Tenant, Tenant shall have
the exclusive right to use the fifteen (15) covered (but not enclosed) parking
stalls identified on Exhibit C attached hereto (the “Covered Stalls”) during the
Lease Term. The Covered Stalls are located on the sub-deck level of the parking
deck, which is located on the same level as the vehicle entrance to the enclosed
portion of the Parking Garage. At Tenant’s expense, Tenant

 



--------------------------------------------------------------------------------



 



      shall have the right to install signs identifying the Covered Stalls as
being reserved or dedicated exclusively for the use of Tenant.

     5. Storage Space. Attached hereto as Exhibit E is a floor plan of a portion
of the garage level of the Project that identifies, among other areas, a room
designated “Storage – VRC,” consisting of 522 square feet (the “VRC Storage
Room”). Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
the VRC Storage Room. In addition to the other amounts payable by Tenant under
the Lease, as hereby amended, Tenant will pay $12.00 per square foot per year in
gross rent for the VRC Storage Room. The gross rent for the VRC Storage Room
will increase by two percent (2%) per year (cumulatively) during the Lease Term,
effective as of each anniversary of the Rent Commencement Date. Tenant’s initial
gross rent for the VRC Storage Room is $6,264.00 per year or $522.00 per month,
to be paid along with Base Rent for the Leased Premises. Tenant will have access
to the VRC Storage Room at all times. The obligation to pay said gross rent for
the VRC Storage Room will commence on the Rent Commencement Date.
     6. Tenant Improvements. The plans and Amcon’s 12/16/08 restroom revision
bulletin attached hereto as Exhibit D shall be deemed to be a part of Tenant’s
Plans and Specifications (as said term is defined in Section 8.2(b) of the
Lease) and the improvements and work shown and described therein (the “New
Restroom Improvements”) shall be included among the Tenant Improvements to be
completed by Landlord. Tenant has or will pay for the New Restroom Improvements,
and Landlord agrees, pursuant to paragraph 7 herein, to contribute one half
($32,447.50) for said improvements through the Base Rent Credit described in
Paragraph 7 herein.
     7. Base Rent Credit. One half (1/2) of the total cost of the New Restroom
Improvements estimated at $64,895.00 will be a credit against Tenant’s first
month of Base Rent due Landlord, resulting in a decrease in the Tenant’s Base
Rent for the first month following the Rent Commencement Date, in the amount of
$32,447.50.
     8. Commencement Date and Rent Commencement Date. The Commencement Date is
hereinafter defined as March 2, 2009, and the Rent Commencement Date is
hereinafter defined as September 2, 2009.
     9. Ratification. Except as expressly amended hereby, all of the terms,
provisions, covenants and conditions of the Lease are hereby ratified and
confirmed and shall continue in full force and effect. In the event of any
conflict or inconsistency between the Lease and this Amendment, the terms of
this Amendment shall govern and control.
     10. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.
     11. Authority. The individuals executing this Amendment hereby represent
and warrant that they are empowered and duly authorized to so execute this
Amendment on behalf of the parties they represent.

 



--------------------------------------------------------------------------------



 



     12. Counterparts. This Amendment may be executed in several counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.
[Signatures Appear On Next Page]

 



--------------------------------------------------------------------------------



 



[Signature page to First Amendment to Lease]
     IN WITNESS WHEREOF, the parties have hereunto set their hands this 31st day
of March, 2009.

                  LANDLORD:         Windsor Plaza, LLC, a Minnesota limited    
    liability company    
 
           
 
  By:   /s/ Jay Scott
 
   
 
           
 
  Its:   President    
 
                TENANT:         Virtual Radiologic Corporation, a Delaware      
  corporation    
 
           
 
  By:   /s/ Robert C. Kill    
 
           
 
  Its:   President and Chief Executive Officer    

 